Name: Council Regulation (EC) No 1507/97 of 24 July 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  agricultural activity
 Date Published: nan

 31 . 7 . 97 ! EN Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1507/97 of 24 July 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, covering solely the trade-related aspects of the amending protocols are underway; whereas the time schedule required for formal adoption may not allow for the entry into force of the 'interim' Protocols on 1 July 1997; whereas it is therefore advisable to extend the concessions on an autonomous basis until 31 December 1997, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the 1994 Act of Accession , HAS ADOPTED THIS REGULATION: Article 1 Whereas, pending adaptation of Protocol 2 of the Free Trade Agreements concluded with Estonia, Latvia, Lithu ­ ania ('), Council Regulation (EC) No 340/97 of 17 February 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (2) was adopted, which , until 30 June 1997 main ­ tains the degree of preference granted, thus offsetting possible negative effects the implementation of the results of the Uruguay Round may have on exports of these countries to the Community; 1 . From 1 July to 31 December 1997 the goods origin ­ ating from Lithuania listed in Annex I shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into con ­ sideration in calculating the reduced agricultural com ­ ponents and additional duties applicable to the importa ­ tion into the Community are given in Annex II . Whereas, pending adoption of improved concessions granted to Estonia, Latvia and Lithuania by the respective Joint Committees, Regulation (EC) No 340/97 laid down new concessions on a provisional and autonomous basis; 2 . From 1 July to 31 December 1997 the goods origin ­ ating from Latvia listed in Annex III shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex . The basic amounts to be taken into con ­ sideration in calculating the reduced agricultural com ­ ponents and additional duties applicable to the importa ­ tion into the Community are given in Annex II .Whereas the negotiations with the countries concerned for the conclusion of Protocols amending the Free Trade Agreements have been or soon will be concluded and new Protocols 2 have been or soon will be initialled; whereas procedures for the formal adoption of 'interim' Protocols 3 . From 1 July to 31 December 1997 the goods origin ­ ating from Estonia listed in Annex IV shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex . The basic amounts to be taken into con ­ sideration in calculating the reduced agricultural com ­ ponents and additional duties applicable to the importa ­ tion into the Community are given in Annex II . (') OJ No L 373, 31 . 12 . 1994, p. 1 (Estonia). OJ No L 374, 31 . 12. 1994 , p. 1 (Latvia). OJ No L 375, 31 . 12. 1994, p. 1 (Lithuania). (2) OJ No L 58 , 27. 2 . 1997, p. 25 . No L 204/2 EN Official Journal of the European Communities 31 . 7 . 97 1 January to 30 June 1997 under the equivalent quotas set out in Annexes I , III and IV to Regulation (EC) No 340/97. Article 2 1 . The quotas referred to in Annexes I , III and IV to this Regulation shall be administered by the Commission in accordance with Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93 ('). 2 . The volumes of the tariff quotas indicated in Annexes I, III and IV to this Regulation shall be reduced to take account of the volume of goods imported from Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1997. For the Council The President M. FISCHBACH (') OJ No L 187, 26 . 7 . 1996, p. 18 . 31 . 7 . 97 EN Official Journal of the European Communities No L 204/3 ANNEX I LITHUANIA Order No CN code Description 1997 quota ( tonnes ) Preference 09.6533 1518 00 10 1518 00 31 1518 00 39 1518 00 91 1518 00 95 1518 00 99 Animal and vegetable fats 300 5,5 % 0 % 3,5 % 5,5 % 0 % 5,5 % 09.6501 1704 90 71 1704 90 75 Boiled sweets Caramels 400 EAR 09.6.503 1806 90 Chocolate 500 EAR 09.6528 2203 00 Beer 400 4,4 % 09.6525 2208 60 1 1 Vodka 330 0,73 ECU/% vol /hl + 2,87 ECU/hl 09.6534 2402 20 90 Cigarettes 40 36,9 % No L 204/4 EN Official Journal of the European Communities 31 . 7 . 97 ANNEX II BASIC AMOUNTS TO BE TAKEN INTO CONSIDERATION IN CALCULATING AGRICULTURAL COMPONENTS AND ADDITIONAL DUTIES ecus / ECU / Ecu / ecu / Ã ©cus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 8,524 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 13,231 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,306 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,306 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 23,706 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 26,730 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 33,423 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 48,575 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ · Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 31 . 7 . 97 MENI Official Journal of the European Communities No L 204/5 ANNEX III LATVIA Order No CN code Description 1997 quota ( tonnes) Preference 09.6535 1704 90 65 1704 90 71 1704 90 75 Sugar confectionery 250 EAR 09.6536 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 Chocolate 500 EAR 09.6537 1901 90 11 1901 90 19 1901 90 91 1901 90 99 Food preparations 200 EAR EAR 8,2 % EAR 09.6538 1905 30 Biscuits 200 EAR 09.6527 2104 10 Soups and broths 36 5,7 % 09.6513 2105 Ice-cream 30 EAR 09.6528 2203 00 Beer 500 4,4 % 09.6525 2208 60 1 1 Vodka 330 0,73 ECU/% vol/hl + 2,87 ECU/hl 09.6529 2208 70 10 Liqueurs 12 0,89 ECU/% vol/hl + 5,74 ECU/hl No L 204/6 Peni Official Journal of the European Communities 31 . 7 . 97 ANNEX IV ESTONIA Order No CN code Description 1997 quota ( tonnes) Preference 09.6515 1704 10 11 1704 10 19 1704 90 71 1704 90 75 Sugar confectionery 150 EAR 09.6530 1805 00 00 Cocoa powder 31 0 % 09.6517 ex 1806 1806 10 15 Chocolate confectionery, excluding CN code 1806 10 15 500 EAR 0 % 09.6519 1905 Bakery goods 120 EAR 09.6521 2102 10 39 Yeasts 2 000 EAR 09.6539 2103 90 90 Sauces and preparations 600 5,7 % 09.6523 2105 Ice-cream 12 EAR 09.6531 2203 Beer 500 4,4 % 09.6525 2208 60 1 1 Vodka 100 0,73 ECU/% vol/hl + 2,87 ECU/hl 09.6529 2208 70 10 Liqueurs 18 0,89 ECU/% vol/hl + 5,74 ECU/hl 09.6532 2208 90 69 Other spirits 18 0,89 ECU/% vol/hl + 5,74 ECU/hl 09.6534 2402 20 90 Cigarettes 50 36,9 %